Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (20180113200) in view of Gilliland (20160003946).
Referring to claim 1, Steinberg shows a light detection and ranging (LIDAR) system (see abstract) comprising:
a)    an optical transmitter (see figure 2b) comprising a plurality of lasers (see the multiple lasers) , each of the plurality of lasers illuminating a field-of-view (see the fields of view shown in figure 2B Ref 120A-120C);
b)    a transmitter controller having a plurality of electrical outputs, a respective one of the plurality of electrical outputs being connected to a respective electrical input of each of the plurality of lasers (see the electrical control lines between the LIDAR processor Ref 118 and the transmitters), the transmitter controller being configured to pulse desired ones of the plurality of lasers so that the plurality of lasers generate light in a desired illumination region (see paragraph 114 note the pulsed transmission);


Gilliland includes a similar device including a ladar device that includes a transmitter controller having a plurality of electrical outputs (see figure 6 note the LADAR system controller Ref 72), a respective one of the plurality of electrical outputs being connected to a respective electrical input of each of the plurality of lasers (see the outputs going to the individual LRU and SRU), the transmitter controller being configured to pulse desired ones of the plurality of lasers so that the plurality of lasers generate light in a desired illumination region (see figure 1 note the different transmitter/receiver units have different fields of view);
c)    an optical receiver comprising a plurality of detectors positioned to detect light over the desired illumination region (see figure 5 note each SRU and LRU has a 
d)    an optical receiver controller being electrically connected to the transmitter controller and having a plurality of electrical outputs, a respective one of the plurality of electrical outputs being connected to a respective input of each of the plurality of detectors, the optical receiver controller being configured to bias at least some of the plurality of detectors at a bias point that achieves a desired noise level of the electrical detection signal (see figure 8 Ref 150 note the detector bias converter also see paragraph 42).  It would have been obvious to include the detector bias as shown by Gilliland because this allows for applying a time varying bias to the detector array reducing the hazards of saturation in the near field of view of the detector array while maximizing the potential of detecting distance objects within the field of view as taught by Gilliland.  
Referring to claim 2, Steinberg shows at least two of the plurality of detectors are positioned to detect light in overlapping fields-of-view illuminated by at least two of the plurality of lasers (see paragraph 134 also see paragraph 159).  While paragraph 134 specifically teaches the transmitters partially overlap one of ordinary skill in the art would realize that the detector field of view of the embodiment shown in figure 2B, 
Referring to claim 4, Steinberg shows the time-of-flight measurement circuit comprises an analog to digital convertor circuit (see paragraph 167).
Referring to claim 5, Steinberg shows at least one of the plurality of detectors in the optical receiver is selected from the group consisting of a PIN detector, a linear avalanche photodetector (APD), a Geiger-Mode APD, a silicon photomultiplier (SiPM), and a multi-pixel photon counter (MPPC) (see paragraph 119).
Referring to claim 6, Steinberg shows at least one of the plurality of detectors comprises an array of detectors having at least some common electrical connections (see figure 4A Ref 404 and 406).
Referring to claim 7, Steinberg renders obvious at least one of the plurality of detectors comprises an input filter that reduces an intensity of solar background light to an input of the detector (see paragraph 154).  Note that while Steinberg fails to indicate the specific use of the filter is for solar background light, Steinberg does show that solar background light is a noise signal that is compensated for as seen in paragraphs 112, 252, 309, and 394).  
Referring to claim 8, Steinberg shows at least one of the plurality of detectors is configured to have a restricted detection area field-of-view (see figure 2B).
Referring to claims 9-12, Steinberg shows adjusting pulse transmission parameters and specifically including pulse rate and duty cycle to allow for appropriate resolution at specific ranges and within desired areas of the field of view (see figures 5A-5C also see paragraph 197).  This renders obvious increasing the SNR especially 
Referring to claim 13, Steinberg shows at least two of the plurality of lasers emit a different wavelength (see paragraph 134 note the different sources may have differing wavelengths).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (20180113200) in view of Gilliland (20160003946) and Jarosinski (20180045816).
Referring to claim 3, Steinberg and Gilliland both fail to include the use of a TDC.   Jarosinski shows a similar device that includes a time-of-flight measurement circuit comprises a time-to-digital circuit (see paragraph 50).  It would have been obvious to include the TDC as taught by Jarosinski because this is an extremely well known and common way of detecting time of flight of a return signal, this adds no new or unexpected results.  
Claim 27-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (20180113200) in view of Jarosinski (20180045816).
Referring to claim 27, Steinberg shows a method of light detection and ranging (LIDAR) comprising:
a)    generating light in a desired illumination region by energizing selected ones of a plurality of lasers that each illuminate a desired field-of-view (see figure 17 Ref 1701 in conjunction with figure 2B;

c)    measuring a time-of-flight of light emitted by the plurality of lasers to the plurality of detectors (see paragraph 106 and 161); and
d)    calculating range information from the time-of-flight measurements of the detected light in the desired illumination region (see paragraph 161).
However while Steinberg shows adjusting the sensitivity of a specific sensor in light of the noise detected by the sensor, Steinberg fails to show selected sensors are chosen to achieve a desired noise level of the electrical detection signal.  
Jarosinski shows a similar device that selects sensors that are chosen to achieve a desired noise level of the electrical detection signal (see paragraph 29).  It would have been obvious to include the selection of sensors as taught by Jarosinski because this allows for reducing interference between the return beam and noise signals as taught by Jarosinski.  
Referring to claim 28, Steinberg shows the energizing selected ones of a plurality of lasers comprises pulsing selected ones of a plurality of lasers with a desired number of pulses (see paragraph 197).
Referring to claims 29-32, Steinberg shows adjusting pulse transmission parameters and specifically including pulse rate and duty cycle to allow for appropriate resolution at specific ranges and within desired areas of the field of view (see figures 5A-5C also see paragraph 197).  This renders obvious increasing the SNR especially due to the teaching of optimizing for various ranges including longer ranges where the 
Referring to claim 34, Steinberg shows at least two of the plurality of detectors are positioned to detect light in overlapping fields-of-view illuminated by at least two of the plurality of lasers (see paragraph 134 also see paragraph 159).  While paragraph 134 specifically teaches the transmitters partially overlap one of ordinary skill in the art would realize that the detector field of view of the embodiment shown in figure 2B, referenced in paragraph 134, would correspond to the individual transmitter field of view.
Referring to claim 35, the combination of Steinberg and Jarosinski renders obvious a time-of-flight measurement circuit comprises a time-to-digital circuit (see paragraph 50).  It would have been obvious to include the TDC as taught by Jarosinski because this is an extremely well known and common way of detecting time of flight of a return signal, this adds no new or unexpected results.  
Referring to claim 36, Steinberg shows the measuring the time-of-flight of light emitted by the plurality of lasers to the plurality of detectors comprises providing a digital representation of the time (see paragraph 167).
Referring to claim 37, Steinberg shows the generating an electrical detection signal by detecting the light in the desired illumination region comprises detecting the desired illumination with a detector array having common electrical connections (see figure 4A Ref 404 and 406).
Referring to claim 38, Steinberg renders obvious filtering the generated light in the desired illumination region before detection to reduce an intensity of solar 
Referring to claim 39, the combination of Steinberg and Jarosinski renders obvious restricting a detection area to reduce an intensity of solar background light.  Note Jarosinski restricts the sensor elements to eliminate interference, background solar light is an extremely well known source of interference and the modification as taught by Jarosinski renders obvious restricting the detection area to reduce interference by the intensity of solar light.  
Referring to claim 40, Steinberg shows the generating light in the desired illumination region comprises generating light with at least two different center wavelengths (see paragraph 134).


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (20180113200) in view of Jarosinski (20180045816) and Gilliland (20160003946).
Steinberg shows a light detection and ranging (LIDAR) system (see abstract) comprising:
a)    an optical transmitter (see figure 2b) comprising a plurality of lasers (see the multiple lasers) , each of the plurality of lasers illuminating a field-of-view (see the fields of view shown in figure 2B Ref 120A-120C);


c)    an optical receiver comprising a plurality of detectors positioned to detect light over the desired illumination region, the plurality of detectors generating an electrical detection signal (see figure 2B Ref 116 note the multiple detector arrays corresponding to a field of view in conjunction with the LIDAR processor Ref 118), and a time-of-flight measurement circuit that measures a time-of-flight of light from the plurality of lasers to the plurality of detectors (see paragraph 106), the optical receiver calculating range information from the time-of-flight measurements (see paragraph 106 also see paragraph 161).  However Steinberg fails to show an optical receiver controller being electrically connected to the transmitter controller and having a plurality of electrical outputs, a respective one of the plurality of electrical outputs being connected to a respective input of each of the plurality of detectors, the optical receiver controller being configured to bias at least some of the plurality of detectors at a bias point that achieves a desired noise level of the electrical detection signal.
Gilliland includes a similar device including a ladar device that includes a transmitter controller having a plurality of electrical outputs (see figure 6 note the LADAR system controller Ref 72), a respective one of the plurality of electrical outputs 
c)    an optical receiver comprising a plurality of detectors positioned to detect light over the desired illumination region (see figure 5 note each SRU and LRU has a receiver associated with each field of view also see figure 8 note the detector array Ref 116), the plurality of detectors generating an electrical detection signal (see figure 8 note the readout unit reads out the electrical signal also see paragraph 41), and a time-of-flight measurement circuit that measures a time-of-flight of light from the plurality of lasers to the plurality of detectors (see paragraph 41), the optical receiver calculating range information from the time-of-flight measurements (see paragraph 41); and
d)    an optical receiver controller being electrically connected to the transmitter controller and having a plurality of electrical outputs, a respective one of the plurality of electrical outputs being connected to a respective input of each of the plurality of detectors, the optical receiver controller being configured to bias at least some of the plurality of detectors at a bias point that achieves a desired noise level of the electrical detection signal (see figure 8 Ref 150 note the detector bias converter also see paragraph 42).  It would have been obvious to include the detector bias as shown by Gilliland because this allows for applying a time varying bias to the detector array reducing the hazards of saturation in the near field of view of the detector array while .  

Allowable Subject Matter
Claims 14-26 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645